department of the treasury internal_revenue_service washington d c tax exempt ando government entities division date may dil 49h contact person identification_number telephone number employer_identification_number legend x dear this is in response to your ruling_request that a set-aside of funds be recognized as satisfying the suitability test of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations you have been recognized as exempt under sec_501 of the code and classified as a private_foundation under sec_509 from the time you were formed in your primary purpose is to supply tuition to academically qualified and financially disadvantaged individuals to attend a college or university in b you learned that in b everyone who qualifies academically may receive tuition from b if the individual qualifies for financial aid this leaves a niche group to be aided by you individuals who qualify academically who do not meet b’s standards for financial aid but who do need financial help to make their attendance possible presently you have located this group of individuals among junior colleges most of these individuals are older and have returned to the academic world to complete their education most of these individuals have been out of work for some time and require financial aid although they have income that exceeds the maximum standards set by b for such aid unfortunately the grantees you have in mind will not know until about march of a college or university additionally only when they are admitted to a college or university will they learn the cost of the tuition to attend the college or university if they will be admitted to -2- you were unable to pay tuition for anyone in because no one met your requirements only in the spring of attend a college or university for which you will pay their tuition - will those individuals be in a position to know if they will qualify to you filed form_990-pf for the year indicating among other things that there was an undistributed amount of x that must be distributed prior to the end of yea your request for approval to set-aside the amount of x for the year concerns a one- time set-aside not a permanent or annual set-aside you stated that you have no need for such a set-aside in the future you further stated that your program makes no promises to make future grants and you expressly tell your grantees that they should not expect further funding additional information received stated that you will distribute the set-aside funds no later you expect to make as many grants as will require the distribution of x plus will be used by you to fund the tuition grants within the months from the time the you expect that the amount set-aside for the than at least a similar amount during the year year amount is set-aside sec_509 of the code defines the term private_foundation as a domestic or foreign organization described in sec_501 including a_trust sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purpose described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set-aside for a specific project which comes within one or riiore purposes described in sec_170 may be treated as qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of-the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 or may be treated as qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test prescribed by code is satisfied where the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of the particular charitable projects or program-related investments or where grants are made as part of a matching-grant program revrul_75_511 1975_2_cb_450 describes a private_foundation whose primary activity was the granting of educational scholarships the grants were made on an annual basis renewable each year for a 3-year period provided the student getting the grant maintained a certain academic level of achievement the foundation requested approval to set-aside in a separate_account the total amount expected to be paid out to each student in the year in which the initial grant was made thereafter when the grant was renewed payment would be made out of the student's set-aside account the service held that the foundation’s scholarship program was one that was regularly carried on as part of its normal ongoing charitable activities the annual renewal amount out of current income the foundation did not show any compelling reasons why it could not continue to finance the grants in this manner the service therefore concluded that the foundation failed to show that its grant-making program could be better accomplished by the use of set-asides than by immediate payment of funds and therefore denied its request t also found that in most instances in its prior years the foundation was able to pay your case is distinguished from the organization in revrul_75_511 in that you are a newly created organization students who would benefit from your grants could not be identified during the period the grants were intended to be made your request is for a one-time set-aside not a permanent or annual set-aside your program makes no promise to make future grants and you expressly tell your grantees not to expect future funding you have stated that your proposed set-aside will accomplish a purpose described in sec_170 of the code specifically the promotion of education which is in furtherance of your exempt purposes the amount set-aside will be used to fund tuition grants for financially disadvantaged students which serves to advance your exempt purposes the amount set- aside will be used to fund tuition grants for the students selected by you during the year which is within months from the date of the set-aside the set-aside satisfies the suitability test because the special circumstances faced by you and the potential grantees would not allow the funds to be distributed in the taxable_year ending a -3 b of the regulations as required under section based on the foregoing we rule that the set-aside of x specifically devoted to the funding of tuition grants meets the requirements of sec_4942 b i of the code and sec_53_4942_a_-3 of the regulations accordingly the set-aside can be treated as a qualifying_distribution expended directly for the active_conduct of exempt_activities for your year taxable we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely s debra j kawecki manager exempt_organizations technical group
